Citation Nr: 1527938	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for left shoulder strain.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected compression fracture of T12 with X-ray evidence of degenerative changes and a right knee disorder.
 
6.  Entitlement to service connection for a left knee disorder, to include chondromalacia, menisci degeneration, and degenerative arthritis, to include as secondary to the service-connected compression fracture of T12 with X-ray evidence of degenerative changes and a right knee disorder.

7.  Entitlement to service connection for a right leg disorder, to include as secondary to the service-connected compression fracture of T12 with X-ray evidence of degenerative changes.

8.  Entitlement to service connection for a left leg disorder, to include as secondary to the service-connected compression fracture of T12 with X-ray evidence of degenerative changes.

9.  Entitlement to service connection for left ear hearing loss.

10.  Entitlement to an initial compensable rating for right ear hearing loss.

11.  Entitlement to initial increased ratings for renal cell carcinoma of the left kidney, post-surgical status, partial nephrectomy with residual scars and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to February 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at hearings held at the VA RO before a Decision Review Officer and the undersigned Veterans Law Judge in October 2012 and March 2015, respectively.  A transcript of the Decision Review Officer hearing has been associated with the electronic record, and a transcript of the Veterans Law Judge hearing has been associated with VACOLS.

In a November 1989 rating decision, a RO denied entitlement to service connection for a bilateral wrist disorders.  In an October 2013 rating decision, the RO granted service connection for right wrist strain.  Given that the November 1989 rating decision was in essence addressing an orthopedic disorder instead of a neurological disorder, the Board finds pursuant to Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), that the issue of entitlement to service connection for bilateral carpal tunnel syndrome of the wrists should be reviewed on a de novo basis.

At the March 2015 hearing, the Veteran's representative raised new theories of entitlement to service connection for the bilateral knee and leg disorders - secondary to the service-connected compression fracture of T12 with X-ray evidence of degenerative changes.  March 2015 hearing transcript, pages 10-16, 22.  The undersigned Veterans Law Judge suggested that it should be considered whether each knee disorder is secondary to the other one.  Id. at 17.

As for the left knee disorder, the RO adjudicated a claim of entitlement to service connection for left knee chondromalacia with menisci degeneration.  There is, however, medical evidence of degenerative arthritis.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider the degenerative arthritis as part of the left knee issue on appeal.

In light of the above, the issues are as stated on the first two pages of this decision.

At the March 2015 hearing, the undersigned Veterans Law Judge held the record open for 30 days.  38 C.F.R. § 20.709 (2014).  

The issue of entitlement to service connection for ulnar neuropathy of the upper extremities has been raised by the record in a June 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board is reopening the issue of entitlement to service connection for a right knee disorder.  All issues except entitlement to service connection for bilateral shoulder disorders and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On March 6, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of the issue of entitlement to service connection for a right shoulder disorder is requested.

2.  On March 6, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of the issue of entitlement to service connection for left shoulder strain is requested.

3.  The evidence is in equipoise as to whether the bilateral carpal tunnel syndrome is related to active service.

4.  In the unappealed November 1989 rating decision, a RO denied entitlement to service connection for a right knee disorder.

5.  The evidence associated with the claims file since the November 1989 rating decision raises a reasonable possibility of substantiating the claim of entitlement to a right knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement to service connection for a right shoulder disorder by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal of entitlement to service connection for left shoulder strain by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  With resolution of reasonable doubt in the Veteran's favor, bilateral carpal tunnel syndrome was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The November 1989 rating decision denying entitlement to service connection for a right knee disorder is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral shoulder disorders

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn the appeal of the issues of entitlement to service connection for a right shoulder disorder and left shoulder strain and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for a right shoulder disorder and left shoulder strain and it is dismissed.

Bilateral carpal tunnel syndrome of the wrists

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as other organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Analysis

A July 2012 VA examination shows a diagnosis of bilateral carpal tunnel syndrome. 

Accordingly, the question is whether the bilateral carpal tunnel syndrome is related to active military service or events therein.  See 38 C.F.R. § 3.303.

With respect to an in-service injury or disease, the Veteran claims in-service wrist symptomatology.  In March 1985, right wrist tendonitis was diagnosed.  The appellant continued to be treated for right wrist pain and tenderness until June 1985.  At the July 2012 VA examination, the Veteran claimed that his left wrist symptomatology began in service.  The appellant's DD 214 shows that he was a turbojet engine mechanic.  The claimant is competent to report this symptomatology and the Board finds him credible since there is documented evidence in the service treatment records of right wrist symptomatology and there is documented evidence that he worked as a turbojet engine mechanic.  Therefore, the claimant had in-service bilateral wrist injuries.  

There is conflicting medical evidence on whether the bilateral carpal tunnel syndrome is related to the in-service wrist symptomology.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

A May 2012 VA examiner noted that the ulnar compression neuropathy is likely causing the Veteran's sensory symptoms but that he does have pain while turning a screwdriver, which is identical to the complaints noted in the claims file.  The examiner stated that it is at least as likely as not that the appellant's mechanical symptom of pain while turning a screwdriver is a continuation of complaints noted in the service treatment records.  The examiner, however, added that his sensory symptoms were not noted in the service treatment records.  The examiner indicated that he could not resolve the issue of whether the Veteran had right carpal tunnel syndrome in service without resorting to speculation because no electrodiagnostic testing was done in service.  The examiner nonetheless stated that ulnar neuropathy, median neuropathy, or a combination of both may certainly cause weakness, which was noted in the service treatment records.

A July 2012 VA examiner stated that the bilateral carpal tunnel syndrome began in 1984.  The examiner noted that the bilateral carpal tunnel syndrome began while the Veteran was in service in 1983 or 1984.  The examiner indicated that the Veteran was constantly using screwdrivers to take out screws and that the symptomatology progressed to the point that he cannot do anything with hand tools and that he constantly loses his hand grip.

In an October 2012 addendum to the VA examinations, a nurse practitioner opined that right wrist carpal tunnel syndrome is at least as likely as not the correct diagnosis based on the physical examination findings documented in the May and July 2012 VA examinations.  The nurse practitioner noted that the symptoms reported in both examinations are consistent with the diagnostic findings of carpal tunnel syndrome.  The nurse practitioner indicated that without the diagnostic findings reported on the electromyography, the wrist symptoms could be interpreted as a strain but that the diagnostics indicate that the wrist symptoms are secondary to carpal tunnel syndrome.

Given the in-service evidence of weakness, which can be a symptom of carpal tunnel syndrome, and the medical evidence indicating that the right wrist disorder related to service is not a strain but instead carpal tunnel syndrome, the evidence is in equipoise as to whether bilateral carpal tunnel syndrome is related to in-service wrist symptomatology.  Thus, service connection is in order.  38 U.S.C.A. §§ 1131, 5107.

Right knee disorder

The requirements of the VCAA have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014). 

Pursuant to 38 U.S.C.A. § 5108 finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Analysis

Although the Veteran has raised new etiological theory for service connection for a right knee disorder - secondary service connection - the Board observes a new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for a right knee disorder.

The November 1989 rating decision denied the claim of entitlement to service connection for a right knee disorder on the basis that there was no evidence that he had a current right knee disorder or a right knee injury or disease in service.

The evidence of record consisted of the Veteran's service treatment records.  The service treatment records show no complaints or findings of right knee symptomatology and no diagnosis of a right knee disorder.  The November 1988 report of a medical board does not show a diagnosis of a right knee disorder.  

The evidence added to the record since November 1989 rating decision includes VA treatment records.  An April 2009 VA treatment record shows that X-rays of the right knee show osteoarthritis.  This evidence relates to an unestablished fact necessary to substantiate his claim, which is evidence of a current disability.  Thus, the evidence is considered new and material, and the claim is reopened.



ORDER

The appeal of the issue of entitlement to service connection for a right shoulder disorder is dismissed.

The appeal of the issue of entitlement to service connection for left shoulder strain is dismissed.

Entitlement to service connection for bilateral carpal tunnel syndrome is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened.


REMAND

As the Board is considering a secondary service connection theory of entitlement, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

A VA examination regarding the bilateral knee and bilateral leg disorders is necessary to determine whether the disorders are related to the in-service back injury or the service-connected compression fracture of T12 with X-ray evidence of degenerative changes.  By the same token, since the August 2009 VA examiner did not address the etiology of the left knee degenerative arthritis, a VA medical opinion is warranted to address whether the left knee degenerative arthritis is related to service as well as whether that left knee disorder is secondary to the service-connected compression fracture of T12 with X-ray evidence of degenerative changes.

A March 2012 VA examiner rendered a negative medical nexus opinion on the left ear hearing loss on the basis that the in-service audiograms show only fluctuations in the test region known to be sensitive in testing to head phone positioning.  Service treatment records show elevated thresholds at 6000 Hertz in the left ear during various audiometric tests.  The last audiogram in September 1987, however, showed an elevated threshold at 500 Hertz in the left ear.  It does not appear that the examiner addressed that elevated threshold.  At the March 2015 Board hearing, the representative suggested that given the passage of time since the VA examination in March 2012 that the right ear hearing loss may have worsened.  March 2015 hearing transcript, page 8.  For all of the above reasons, a new VA examination is warranted.

As for the residuals of renal carcinoma, at the March 2015 Board hearing the Veteran testified that his symptomatology had probably worsened since his surgery.  His representative asserted that his blood pressure readings fluctuate.  Id. at 7.  Given the passage of time since the last VA examination in July 2010, a new VA examination is necessary.

In March 2015, the RO requested all records from the Gainesville VA Medical Center from January 1992 to July 25, 2001.  These records have not yet been received.  Another attempt to obtain these records must be made.  Similarly, the RO should obtain any additional records from the Salisbury VA Medical Center and Winston-Salem VA Outpatient Clinic from March 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  Ask the Veteran to identify all treatment for his kidney disease, hypertension, hearing loss, knee disorders, and leg disorders and obtain any identified records.  Regardless of the claimant's response, attempt to obtain all records from the Gainesville VA Medical Center from January 1992 to July 25, 2001, and obtain any additional records from the Salisbury VA Medical Center and Winston-Salem VA Outpatient Clinic from March 2015 to the present.

3.  Thereafter, schedule the Veteran for a VA examination determine the nature and extent of his bilateral knee and leg disorders.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral knee and leg disorders.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

(a)  Whether it is at least as likely as not (50 percent or greater) that any current knee or leg disorder, such as a neurological disorder of the lower extremities, is related to his military service, to include the in-service left knee treatment and the in-service back injury. 

(b)  Whether it is at least as likely as not (50 percent or greater) that any current knee or leg disorder, such as a neurological disorder of the lower extremities, was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected compression fracture of T12 with X-ray evidence of degenerative changes.  

(c)  Whether it is at least as likely as not (50 percent or greater) that any current knee disorder of one lower extremity was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by a knee disorder of the other lower extremity.
	
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for a VA audiological examination to determine the nature and extent of his bilateral hearing loss.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hearing loss.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

Whether it is at least as likely as not (50 percent or greater) that the current left ear hearing loss is related to active service, including in-service noise exposure and elevated thresholds at 6000 Hertz on various in-service audiograms and the elevated threshold at 500 Hertz on the September 1987 audiogram. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Schedule the Veteran for a VA examination to determine the nature and extent of his renal cell carcinoma of the left kidney, post-surgical status, partial nephrectomy with residual scars and hypertension.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to renal cell carcinoma of the left kidney, post-surgical status, partial nephrectomy with residual scars and hypertension.  

6.  After completing the above actions, the AOJ should readjudicate the Veteran's claims with consideration of all evidence of record.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


